Exhibit 10.5

UAL CORPORATION

AMENDMENT TO OUTSTANDING AWARDS GRANTED UNDER

THE 2006 MANAGEMENT EQUITY INCENTIVE PLAN

WHEREAS UAL Corporation (the “Company”) has adopted the 2006 Management Equity
Incentive Plan (the “MEIP”);

WHEREAS the Company, Continental Airlines, Inc., a Delaware corporation
(“Continental”), and JT Merger Sub Inc., a Delaware corporation and wholly owned
subsidiary of UAL (“Merger Sub”), have entered into an Agreement and Plan of
Merger, dated as of May 2, 2010 (the “Merger Agreement”), pursuant to which
Merger Sub shall be merged with and into Continental (the “Merger”) and, as a
result of which, Continental will become a wholly owned subsidiary of the
Company;

WHEREAS the Human Resources Subcommittee of the Company’s Board of Directors
(the “Committee”) recognizes the importance to the best interests of the Company
and its stockholders of ensuring that the Company and its Subsidiaries have the
continued dedication and leadership of the Company’s management team,
notwithstanding the uncertainties and risks created by the circumstances
surrounding the Merger;

WHEREAS to encourage the retention of management and to diminish the distraction
of management resulting from the Merger, the Committee desires to amend the
terms of Awards that were granted under the MEIP prior to the Adoption Date (as
defined below), contingent upon the Company’s execution and delivery of the
Merger Agreement, to provide for accelerated vesting of Awards upon the
Effective Time (as defined below);

WHEREAS pursuant to Section 12(d) of the MEIP, the Committee has the authority
to make such amendments to the terms of outstanding Awards (the “Amendment”);

NOW, THEREFORE, the terms of all outstanding Awards are hereby amended as
follows:

SECTION 1. Definitions. Unless otherwise defined in this Amendment, capitalized
terms used herein shall have the meanings assigned to them in the MEIP or in the
relevant agreement evidencing the applicable Award. For purposes of this
Amendment, the following terms shall have the meanings set forth below:

(a) “Adoption Date” means May 2, 2010, the date that the adoption of this
Amendment by the Committee will become effective, contingent upon the Company’s
execution and delivery of the Merger Agreement.

(b) “Effective Time” means the time the Merger becomes effective.



--------------------------------------------------------------------------------

SECTION 2. Accelerated Vesting of Awards Granted Under the MEIP. Notwithstanding
any provisions in the MEIP or any agreement evidencing the applicable Award to
the contrary:

(a) Stock Options and Stock Appreciation Rights. All outstanding Options and
Stock Appreciation Rights then held by the Participant that were granted prior
to the Adoption Date shall become fully vested and immediately exercisable at
the Effective Time.

(b) Restricted Shares. All outstanding Restricted Shares then held by the
Participant that were granted prior to the Adoption Date shall become fully
vested at the Effective Time.

(c) RSUs. All outstanding RSUs then held by the Participant that were granted
prior to the Adoption Date shall become fully vested at the Effective Time and,
subject to any tax withholding requirements, shall be settled within 30 days of
the Effective Time by delivery by the Company of one Share for each RSU vested
on such date.

SECTION 3. Effectiveness of this Amendment. This Amendment shall become
effective upon its adoption by the Committee, provided that the obligations of
the Company to a Participant pursuant to this Amendment are expressly
conditioned upon (a) the occurrence of the Effective Time and (b) such
Participant remaining employed by the Company until the Effective Time. In the
event that the Merger Agreement is terminated prior to the Effective Time, this
Amendment shall be immediately void and of no further force or effect. Moreover,
in the event that a Participant’s employment with the Company terminates for any
reason prior to the Effective Time, this Amendment shall be immediately void and
of no further force or effect with respect to such Participant, and the terms of
the MEIP and any applicable agreement evidencing an Award held by such
Participant shall remain in effect without regard to this Amendment. Except as
specifically set forth in this Amendment, this Amendment shall have no effect on
any of the Company’s rights or obligations under the MEIP or any Award
thereunder.

[The remainder of this page is intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be outstanding
Awards to be executed on its behalf, effective as of April 30, 2010.

 

UAL CORPORATION by  

/s/ Thomas J. Sabatino, Jr.

Name:   Thomas J. Sabatino, Jr. Title:   Senior Vice President,   General
Counsel & Corporate Secretary